
	
		II
		111th CONGRESS
		2d Session
		S. CON. RES. 56
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Lieberman (for
			 himself, Mr. Dodd,
			 Ms. Collins, and
			 Mr. LeMieux) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Congratulating the Commandant of the Coast
		  Guard and the Superintendent of the Coast Guard Academy and its staff for 100
		  years of operation of the Coast Guard Academy in New London, Connecticut, and
		  for other purposes.
	
	
		Whereas the School of Instruction to the U.S. Revenue
			 Cutter Academy was established at Fort Trumbull in New London, Connecticut, in
			 1910, which later became known as the Coast Guard Academy after the
			 consolidation of the Life Saving Service and the Revenue Cutter Service in
			 1915;
		Whereas the Coast Guard Academy moved to its present
			 location along the banks of the Thames River in 1932;
		Whereas, in 1946, the former German Navy training vessel
			 HORST WESSEL was acquired by the United States for use by the Coast Guard and
			 renamed EAGLE, which today travels around the world each year;
		Whereas, for 100 years, the Coast Guard Academy has called
			 New London, Connecticut, home, where it has trained and shaped the leadership
			 of the Coast Guard;
		Whereas, today, the Coast Guard Academy is a highly
			 competitive educational institution that attracts driven, committed leaders who
			 go on to serve our Nation in the many diverse roles played by our Coast
			 Guard;
		Whereas the rigorous academic program of the Coast Guard
			 Academy provides a holistic education that includes academics, physical
			 fitness, character, and leadership, and that trains cadets in the multiple
			 roles of the Coast Guard’s multimission responsibilities;
		Whereas the Coast Guard Academy is an integral part of the
			 southeastern Connecticut community and its cadets participate in many community
			 service projects throughout the region, working with school systems and serving
			 as mentors for children;
		Whereas the Coast Guard Academy is a vital link to the
			 maritime legacy of Connecticut and our Nation, and an important part of our
			 Nation’s defense; and
		Whereas, in 2010, in honor of its 100th year in New
			 London, Connecticut, the Coast Guard Academy will open its gates to the public
			 for events highlighting this milestone, including concerts, art exhibits, an
			 open house, and other events to allow Americans to learn more about this unique
			 educational institution: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the
			 Commandant of the Coast Guard and the Superintendent of the Coast Guard Academy
			 and its staff for 100 years of operation of the Coast Guard Academy in New
			 London, Connecticut;
			(2)honors the
			 countless men and women who have graduated from the Coast Guard Academy and
			 served on behalf of our Nation over the last 100 years; and
			(3)encourages all
			 Americans to learn more about the Coast Guard Academy, its mission, and its
			 long history of training the men and women of the Coast Guard.
			
